Title: To Benjamin Franklin from Dumas, 19 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 19e. May 1779.
Aujourdhui les Marchds. d’Amst. & de Rottm. présentent des Requêtes à L.H.P. Celle d’Amst., courte & ferme, se plaint de la réponse évasive qu’ils ont reçue de l’Amirauté, qui, sans tenir compte de la Résolution du 26 Avr., prise après celle du 26 Janv., laquelle avoit annullé la resolution du 19 Nov. dernier, qui excluoit les bois de constructn., leur a repondu n’avoir point reçu ordre d’accorder des convois illimités: ajoutant, que ce n’est pas pour être frustrés de la sorte, qu’ils ont consenti à payer double droit d’Entrée & de Gabelle.— Celle de Rottm., aussi énergique que volumineuse, représente à L.H.P. la ruine inévitable de leur ville, si leurs requêtes, tant auprès d’Elles qu’auprès du Stadhr. continuent de rester sans effet.— Vendredi L.h.p. besogneront sur ces deux requêtes.— Le Cte. de Welderen avoit eu ordre de L.h.p. de demander à la Cour d’Angle., en vertu de l’Article XII. du Traité de 1674, une révision politique des Jugemens rendus par les Juges du Royaume au sujet des prises faites sur les Hollandois: Ld. Weymouth a répondu, que les Loix du Royaume ne permettoient pas une telle revision. Ainsi les Anglois se croient en droit de ne pas observer un art. du Traité parce qu’il ne leur convient plus, un autre, parce que les Loix de leur royaume s’opposent à son exécution.
Je suis avec un grand respect, Monsieur Votre très-humble & très obéissant serviteur
D


J’ai pour garant de tout ceci notre Ami. Cette Lettre partira demain par voie de Rotterdam, pour gagner un jour sur la poste d’ici.
Dans ce moment je viens de recevoir la Visite de Mr Nicolas Davis. Il étoit allé se présenter à l’Ambassadeur, qui me l’a envoyé. Je l’ai reçu conformément à ce que vous m’en dites, Monsieur, dans l’honneur de la vôtre du 9e. May.
Passy à S.E. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Min Plenip. des Et Un. de l’Am. / en France / à Passy./.
Notation: Dumas May 9. 79
